SP

Case 7-20-cv-00878-NSR Document 8-1 — Filed in NYSD on 02/26/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KAMIEO CAINES,
Plaintiff,
-against- 20-CV-0878 (NSR)

SGT. PACHECO; C.0. M. CARLSTROM; C.O. ORDER OF SERVICE
MITCHELL; C.O. JOHNSON; C.O. JOHN
DOE; C.O. JOHN DOE,

Defendants.

 

 

NELSON S. ROMAN, United States District Judge:

Plaintiff, currently incarcerated at Elmira Correctional Facility, brings this pro se action
under 42 U.S.C. § 1983. He asserts claims based on events that took place on July 6, 2019, at
Downstate Correctional Facility. By order dated February 21, 2020, the Court granted Plaintiff’s
request to proceed without prepayment of fees, that is, in forma pauperis.'

STANDARD OF REVIEW

The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,
fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant
who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480
F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks
subject matter jurisdiction. See Fed. R. Civ. P. 12(h)@). While the law mandates dismissal on any

of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest,”

 

' Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).

 

 

 
Case 7-20-cv-00878-NSR Document 8-1 Filed in NYSD on 02/26/2020 Page 2 of 6

Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks
and citations omitted) (emphasis in original).

DISCUSSION
A, Service on Named Defendants

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (‘The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued, The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
A4(m).”). .

To allow Plaintiff to effect service on Defendants Sergeant Pacheco, and Correction
Officers Carlstrom, Mitchell, and Johnson through the U.S. Marshals Service, the Clerk of Court
is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (““USM-285

form’) for each of these defendants. The Clerk of Court is further instructed to issue a summons

2

 
Case 7-20-cv-00878-NSR Document 8-1 Filed in NYSD on 02/26/2020 Page 3 of 6

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to
effect service upon these defendants.

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

B. “John Doe” Correction Officers

Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court
in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies
sufficient information to permit the New York State Department of Corrections and Community
Supervision (DOCCS) to identify the two “John Doe” Correction Officers involved in the
incident with Plaintiff on July 6, 2019, between 9:30 and 10:30 a.m., in Downstate Correctional
Facility’s Complex 3 C-Block, Tier 13-18. It is therefore ordered that the New York State
Attorney General, which is the attorney for and agent of the DOCCS, must ascertain the identity
of each John Doe whom Plaintiff seeks to sue here and the address where each defendant may be
served. In addition, because the USMS may be unable to serve Defendants Johnson, Mitchell,
Carlstrom, or Pacheco without a shield number, the Court therefore further directs the New York
State Attorney General to provide the full name and shield number of these defendants in its
response. The New York State Attorney General must provide this information to Plaintiff and
the Court within sixty days of the date of this order.

Within thirty days of receiving this information, Plaintiff must file an amended complaint
naming the John Doe defendants. The amended complaint will replace, not supplement, the
original complaint. An amended complaint form for Plaintiff to complete and submit after
receiving this information is attached to this order. Once Plaintiff has filed an amended

complaint, the Court will screen the amended complaint and, if necessary, issue an order

 
Case 7-20-cv-00878-NSR Document 8-1 Filed in NYSD on 02/26/2020 Page 4 of 6

directing the Clerk of Court to complete the USM-285 forms with the addresses for these
Defendants and deliver to the U.S. Marshals Service all documents necessary to effect service.

Cc, Local Civil Rule 33.2

Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to
respond to specific, court-ordered discovery requests, applies to this action. Those discovery
requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil
Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of
service of the complaint, Defendants must serve responses to these standard discovery requests.
In their responses, Defendants must quote each request verbatim.”

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package. The Clerk of Court is further instructed to complete the USM-285 forms
with the addresses for Sergeant Pacheco, and Correction Officers Carlstrom, Mitchell, and

“Johnson and deliver to the U.S. Marshals Service all documents necessary to effect service.

The Clerk of Court is directed to mail a copy of this order and the complaint to the New
York State Attorney General at: 28 Liberty Street New York, NY 10005.

Local Civil Rule 33.2 applies to this action.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

 

* If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

4

 
Case 7-20-cv-00878-NSR_ Document 8-1 Filed in NYSD on 02/26/2020 Page 5 of 6

appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant
demonstrates good faith when he seeks review of a nonfrivolous issue).
SO ORDERED.

Dated: Feely. 27 , 2020 es
White Plains, New York ae

7 NELSON S.ROMAN
Inited States District Judge

 

 
Case 7-20-cv-00878-NSR Document 8-1 — Filed in NYSD on 02/26/2020 Page 6 of 6

DEFENDANTS AND SERVICE ADDRESSES

I. Sergeant Pacheco
Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, NY 12524-0445

2. Correction Officer Carlstrom
Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, NY 12524-0445

3, Correction Officer Mitchell
Downstate Correctional Facility
121 Red Schoolhouse Road
Fishkill, NY 12524-0445

4, Correction Officer Johnson
Downstate Correctional Facility
12] Red Schoolhouse Road
Fishkill, NY 12524-0445

 
 

Case 7-20-cv-00878-NSR Document 8-2 Filed in NYSD on 02/26/2020 Page 1 of 6

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

CV
Write the full name of each plaintiff. (Include case number if one has been
assigned)
AMENDED
ragainst- COMPLAINT
(Prisoner)

 

Do you want a jury trial?
OYes (No

 

 

 

Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number, the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

Rev. 5/20/16

 
Case 7-20-cv-00878-NSR Document 8-2 Filed in NYSD on 02/26/2020 Page 2 of 6

I. LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).

L] Violation of my federal constitutional rights
LC) Other:
II. PLAINTIFF INFORMATION

 

Each plaintiff must provide the following information. Attach additional pages if necessary.

 

First Name Middle initial Last Name

 

State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.

 

Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

 

Current Place of Detention

 

Institutional Address

 

County, City State Zip Code
III. PRISONER STATUS

Indicate below whether you are a prisoner or other confined person:

(1 Pretrial detainee
(1) Civilly committed detainee
LC] Immigration detainee

L} Convicted and sentenced prisoner
C) Other:

 

Page 2

 
Case 7-20-cv-00878-NSR Document 8-2 Filed in NYSD on 02/26/2020 Page 3 of 6

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant 1:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 2:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 3:

First Name Last Name Shield #

Current Job Title (or other identifying information)

Current Work Address

County, City State Zip Code
Defendant 4:

First Name Last Name Shield #

 

Current Job Title (or other identifying information)

 

Current Work Address

 

County, City State Zip Code

Page 3

 
Case 7-20-cv-00878-NSR Document 8-2 Filed in NYSD on 02/26/2020 Page 4 of 6

V. STATEMENT OF CLAIM

Place(s) of occurrence:

 

Date(s) of occurrence:

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

 
Case 7-20-cv-00878-NSR Document 8-2 Filed in NYSD on 02/26/2020 Page 5 of 6

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

 

 

 

 

 

 

VI. RELIEF

State briefly what money damages or other relief you want the court to order.

 

 

 

 

 

 

 

 

Page 5

 
Case 7-20-cv-00878-NSR Document 8-2 Filed in NYSD on 02/26/2020 Page 6 of 6

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by anonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case,

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

 

 

Dated Plaintiff's Signature

 

First Name Middle Initial Last Name

 

Prison Address

 

County, City State Zip Code

Date on which | am delivering this complaint to prison authorities for mailing:

Page 6

 
